Name: 82/918/EEC: Commission Decision of 17 December 1982 approving a programme for industrial processing of fruit, vegetables and potatoes in Land Schleswig- Holstein and Land Hamburg, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D091882/918/EEC: Commission Decision of 17 December 1982 approving a programme for industrial processing of fruit, vegetables and potatoes in Land Schleswig- Holstein and Land Hamburg, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 381 , 31/12/1982 P. 0034 - 0034*****COMMISSION DECISION of 17 December 1982 approving a programme for industrial processing of fruit, vegetables and potatoes in Land Schleswig-Holstein and Land Hamburg, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/918/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 23 April 1982 the Government of the Federal Republic of Germany forwarded the programme for industrial processing of fruit, vegetables and potatoes in Land Schleswig-Holstein and Land Hamburg; Whereas this programme relates to the sector of manufacturing - wet preserves of fruit, vegetables and pickles, - deep-frozen products, - potato products for human consumption, to the setting-up and rationalization of facilities for processing, packaging and storage, the introduction of new technology as well as measures for saving energy, in order to develop for the benefit of producers such conditions of marketing as will open up more secure outlets for their production; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme does not affect the decisions which are taken pursuant to Article 14 of Regulation (EEC) No 355/77 on the Community financing of projects, in particular as regards an examination as to whether the new capacities in the sectors of wet preserves of fruit and vegetables, pickles and deep-frozen products will actually find the sales outlets envisaged in the programme; Whereas approval of the programme is only given under reserve of the policy to be adopted by the Community for marketing and processing of agricultural products after expiry of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the concerned sector; whereas the schedule for implementation of the programme, does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for industrial processing of fruit, vegetables and potatoes in Land Schleswig-Holstein and Land Hamburg, pursuant to Regulation (EEC) No 355/77 communicated by the Government of the Federal Republic of Germany on 23 April 1982, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 17 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.